Citation Nr: 1034515	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  08-17 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a left 
shoulder injury with degenerative joint disease (claimed as left 
shoulder injury and traumatic arthritis). 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1942 to December 
1945. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection for 
a residuals of a left shoulder injury and traumatic arthritis.  A 
timely appeal was noted with respect to that decision.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

A clear preponderance of the evidence is against a finding that a 
left shoulder disability had its onset, increased in severity, or 
is otherwise related to the Veteran's period of service, nor did 
degenerative joint disease manifest to a compensable degree 
within 1 year of the Veteran's discharge from active service.  


CONCLUSION OF LAW

Residuals of a left shoulder injury with degenerative joint 
disease were not incurred or aggravated in service, nor may it be 
so presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated October 2007, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claim for 
service connection; information and evidence that VA would seek 
to provide; information and evidence that the Veteran was 
expected to provide; and the manner in which initial disability 
ratings and effective dates are established. 

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  All 
identified and available post-service treatment records have been 
secured.  The Veteran has been medically evaluated in conjunction 
with his claim. 

A November 2008 computer-generated Social Security Administration 
(SSA) inquiry indicates that the Veteran is receiving payment 
from SSA.  However, there is no entry under the "disability 
onset" date and the date of initial entitlement is January 1984, 
shortly after the Veteran reached the age of sixty-two.  VA was 
therefore not required to request any records from SSA, as there 
was no indication that SSA possessed any records relevant to the 
current claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 
2010).  The Board is satisfied that duties to notify and assist 
have been met.

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

If arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of service, such disease 
shall be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  This presumption does not apply in the 
present case, as arthritis did not manifest until many years 
after discharge, as discussed below.

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis 

The Veteran has been diagnosed with degenerative joint disease of 
the left shoulder with full thickness rotator cuff tear, which he 
attributes to a fall from a horse while stationed in Arizona in 
1943.  

The Veteran's service treatment records have been reviewed.  
There was no mention of a shoulder injury or shoulder pain on 
service entry in August 1942.  Clinical notes dated September 19, 
1943, indicate that the Veteran was "riding a horse at Nogales, 
Ariz., [and] the horse fell, pinning his left leg, resulting in a 
laceration below the left knee and a very painful generalized 
swelling of the left ankle."  Treatment records from the 
Veteran's subsequent hospitalization show that he was treated for 
a laceration of the left leg and a "severe" sprain of the left 
ankle as due to his fall from a horse, and that he was discharged 
to duty on October 21, 1943.  None of the treatment records from 
the Veteran's course of hospitalization document a shoulder 
injury or complaints of shoulder pain.  

The Veteran was discharged from service in December 1945.  His 
discharge examination is negative for musculoskeletal defects, 
although the Veteran did indicate that his left knee "hurt a 
little" as a result of his 1943 injury.  He did not report a 
shoulder injury or chronic shoulder pain.  

Post-service medical evidence includes clinical notes dated June 
1980 and 1994 which show that the Veteran's extremities were 
"within normal limits."  "Minimal degenerative changes of the 
left shoulder" were found on X-rays in November 1996, with 
concurrent reports of paresthesias of the left lower extremity.  
There were no further complaints of shoulder pain until March 
2003, when the Veteran reported a "one-week history of pain in 
the left trapezius muscle," which he attributed to an in-service 
fall from a horse.  

In February 2006, the Veteran presented with "3 weeks of 
shoulder pain."  July 2007 X-rays of the Veteran's shoulder 
revealed "severe" arthritis with a "slight deformity ... 
suggested to be an old fracture site" and rotator cuff disease.  
No acute fracture or definite soft tissue abnormalities were 
observed.   A September 2007 VA clinical evaluation diagnosed a 
chronic rotator cuff tear, characterized as "irreparable."  An 
October 2007 MRI report noted a "long ... history of pain" and 
confirmed the diagnosis of full thickness rotator cuff tear.  The 
Veteran was referred to physical therapy.  

The Veteran received a VA joints examination in December 2008.  
The claims folder was reviewed, and the clinical notes concerning 
the Veteran's in-service fall from a horse were discussed.  The 
examiner also noted the Veteran's lay statements concerning a 
shoulder injury a result of the fall.  

The Veteran advised the examiner that his shoulder had "bothered 
him off and on over the years" but that it had not interfered 
with his employment.  He reported that he had sought medical 
attention for his left shoulder, but did not receive any X-rays.  
The diagnosis was degenerative joint disease of the left shoulder 
with full thickness rotator cuff tear.  The examiner found that 
"[w]hile there is documentation of his leg injuries, I can find 
no documentation of any shoulder injury.  Therefore, based upon 
the available evidence of record, I can only opine that it is 
less likely as not that his degenerative arthritis with ... rotator 
cuff tear ... is the direct and proximate result of any incident or 
any occurrence in the military.  In the absence of documentation, 
to say otherwise would be resorting to mere speculation."  

The Veteran also provided written authorization to obtain records 
from St. Mary's Hospital, now known as Holy Cross Hospital, in 
Nogales, Arizona, where he claimed to have been treated 
immediately following his fall.  In December 2009, that facility 
responded that it had no records of the Veteran's treatment 
there.  

On review, the Board finds that a preponderance of the evidence 
is against a finding that a left shoulder disability, to include 
rotator cuff tear and degenerative joint disease, is the result 
of his active service.  The Veteran's service treatment records 
are negative for complaints of, or treatment for, a left shoulder 
disorder or left shoulder pain.  His December 1945 separation 
examination was negative for musculoskeletal abnormalities, and a 
chronic left shoulder disability was not among the history given 
by the Veteran during the examination.  

There is no evidence of clinical treatment for a left shoulder 
disorder until November 1996, over 50 years after the Veteran's 
discharge from active service.  The Veteran did not refer to a 
possible link to his in-service fall until March 2003.  On VA 
examination in December 2008, the examiner noted the Veteran's 
report of an in-service shoulder injury and his claim that the 
disorder grew progressively worse.  After considering all of the 
medical and lay evidence of record, the examiner found that the 
Veteran's current left shoulder disorder was less likely than not 
related to any incident in service because of a lack of 
documentation of such an injury in the medical records.  The VA 
examiner is a medical professional and competent to render such 
an opinion, which is reasonably based on all of the medical and 
lay evidence of record.  

The Veteran claims that his left shoulder disorder had its onset 
during service and that he has experienced a continuity of 
symptomatology since service.  Thus, in adjudicating this claim, 
the Board must also assess the competence and credibility of the 
lay evidence presented by the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) 
(noting competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Veteran is competent to attest to his observations of left 
shoulder pain.  Layno; 38 C.F.R. § 3.159(a)(2).  However, he is 
not competent to diagnose the cause of the pain, or render an 
opinion as to the cause or etiology of the pain, because he does 
not have the requisite medical expertise.  See, e.g., Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

On review, the Board finds that the Veteran's allegations of in-
service incurrence and a continuity of symptomatology from 
service are not consistent with the remaining evidence of record.  
The Veteran's course of treatment following his September 1943 
fall from a horse was reported by medical personnel.  There is no 
evidence of a left shoulder injury or complaints of left shoulder 
pain during the Veteran's month-long hospitalization, although 
there are many references to left ankle and left leg/knee pain.  
There are no subsequent references to chronic shoulder pain, and 
a musculoskeletal examination conducted upon discharge showed no 
abnormalities.  Significantly, the Veteran did report that his 
left knee "hurt a little bit" as a result of his 1943 fall, but 
did not report any shoulder injury or shoulder pain.  

There is no evidence of post-service clinical treatment for such 
symptoms until November 1996, over 50 years after his discharge, 
and the Veteran did not begin relating his shoulder pain to his 
in-service fall until March 2003.  The Board does not find it 
likely that the alleged left shoulder injury in service resulted 
in chronic pathology, but went untreated during the Veteran's 
lengthy in-service hospitalization, unnoticed and unreported on 
the separation examination, with no recorded treatment for over 
50 years, and was not mentioned in May 1998, April 1999, May 
2001, January 2002, and September 2003 when the Veteran was aware 
of the compensation program and was actively seeking benefits for 
other disabilities.  After weighing the lay and medical evidence, 
the Board finds that the lay evidence as to in-service incurrence 
and continuity of symptomatology is less convincing than the 
objective medical evidence of record and is therefore of limited 
probative value here.

The Board is charged with weighing the positive and negative 
evidence, resolving doubt in the Veteran's favor when the 
evidence is in equipoise.  Considering the overall evidence, 
including the service treatment records, post-service treatment 
records, medical opinions and lay evidence, the Board finds that 
the negative evidence is more persuasive and of greater probative 
value.  

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran has a left shoulder disorder, to include 
degenerative joint disease, that is causally related to active 
service.  Thus, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).







ORDER

Entitlement to service connection for residuals of a left 
shoulder injury with degenerative joint disease (claimed as left 
shoulder injury and traumatic arthritis) is denied.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


